              Case 3:20-cv-06761-EMC Document 50 Filed 12/29/20 Page 1 of 2




 1 JEFFREY BOSSERT CLARK
   Acting Assistant Attorney General
 2
   LESLEY FARBY
 3 Assistant Branch Director

 4 DANIEL D. MAULER (Virginia State Bar No. 73190)
   Trial Attorney
 5 United States Department of Justice
   Civil Division
 6 Federal Programs Branch

 7          1100 L Street NW
            Washington, DC 20005
 8          Telephone: (202) 616-0773
            FAX: (202) 616-8470
 9          dan.mauler@usdoj.gov

10 Counsel for Defendants

11                                  UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                      SAN FRANCISCO DIVISION

14

15    STATE OF CALIFORNIA, et al.
16    Plaintiffs,
                                                       Case No. 3:20-cv-06761-EMC
17    v.
                                                       NOTICE OF SUBSTITUTION OF COUNSEL
18    BUREAU OF ALCOHOL, TOBACCO,
      FIREARMS, and EXPLOSIVES, et al.,
19
      Defendants.
20

21                                 NOTICE OF SUBSTITUTION OF COUNSEL
22          PLEASE TAKE NOTICE that Daniel D. Mauler, Trial Attorney, U.S. Department of Justice,
23 hereby enters his appearance in substitution of Mr. Eric Soskin on behalf of Defendants Bureau of

24 Alcohol, Tobacco, Firearms and Explosives (“ATF”); Regina Lombardo, in her official capacity as

25 Acting Deputy Director of ATF; Michael R. Curtis, in his official capacity as Chief, Firearms

26 Technology Industry Services Branch of ATF; United States Department of Justice; and Jeffrey A.

27

28 NOTICE OF SUBSTITUTION OF COUNSEL                                                 C-20-6761- EMC

                                                       1
                Case 3:20-cv-06761-EMC Document 50 Filed 12/29/20 Page 2 of 2




 1 Rosen, in his official capacity as Acting Attorney General of the United States 1 (collectively, the

 2 “Defendants”). Mr. Mauler will handle this matter going forward. In light of limitations imposed by the

 3 ongoing public health pandemic, contact by email, rather than by facsimile, is encouraged.

 4

 5                                                        Respectfully submitted,

 6                                                        JEFFREY BOSSERT CLARK
                                                          Acting Assistant Attorney General
 7
                                                          LESLEY FARBY
 8                                                        Assistant Branch Director

 9                                                By:     /s/ Daniel D. Mauler
10                                                        DANIEL D. MAULER
                                                          (Virginia State Bar No. 73190)
11                                                        Trial Attorney
12                                                        United States Department of Justice
                                                          Civil Division
13                                                        Federal Programs Branch
                                                          1100 L Street NW
14                                                        Washington, DC 20005
                                                          Telephone: (202) 616-0773
15                                                        FAX: (202) 616-8470
                                                          dan.mauler@usdoj.gov
16
                                                          Counsel for Defendants
17

18

19

20

21

22

23

24

25          1
            Since the commencement of this action, Defendant William P. Barr resigned as Attorney
   General, effective as of December 23, 2020. The following day, Mr. Rosen became Acting Attorney
26 General and is thereby automatically substituted for Mr. Barr as a defendant in this action pursuant to
   Federal Rule of Civil Procedure 25(d).
27

28 NOTICE OF SUBSTITUTION OF COUNSEL                                                    C-20-6761- EMC

                                                         2
